Exhibit 10.2

 



AMENDED AND RESTATED GUARANTY

 

AMENDED AND RESTATED GUARANTY, dated as of March 31, 2016 (as amended,
supplemented, or otherwise modified from time to time, this “Guaranty”), made by
PennyMac Mortgage Investment Trust, a Maryland real estate investment trust
(“PMIT”), and PennyMac Operating Partnership, L.P., a Delaware limited
partnership (“POP” and, together with PMIT, each, a “Guarantor” and
collectively, the “Guarantors”), in favor of Credit Suisse First Boston Mortgage
Capital, LLC (the “Buyer”).

 

RECITALS

 

WHEREAS, the Buyer, the Guarantors and PennyMac Holdings, LLC (“PennyMac
Holdings”), as seller, previously entered into a Master Repurchase Agreement,
dated as of March 29, 2012 (as amended, supplemented and otherwise modified from
time to time, the “Existing Internal Rewarehouse Master Repurchase Agreement”);

 

WHEREAS, the Buyer, the Guarantors and PennyMac Corp. (“PMC”), as seller,
previously entered into an Amended and Restated Master Repurchase Agreement,
dated as of June 1, 2013 (as amended, supplemented and otherwise modified from
time to time, the “Existing Regular Way Master Repurchase Agreement”);

 

WHEREAS, the Buyer, PMIT, as guarantor, PMC, as seller, and PennyMac Holdings,
as seller, previously entered into an Amended and Restated Master Repurchase
Agreement, dated as of August 25, 2011 (as amended, supplemented and otherwise
modified from time to time, the “Existing NPL Master Repurchase Agreement” and,
together with the Existing Internal Rewarehouse Master Repurchase Agreement and
the Existing Regular Way Master Repurchase Agreement, the “Existing Master
Repurchase Agreements”);

 

WHEREAS, the Buyer, PennyMac Holdings, PMC, POP (collectively, the “Sellers”),
PMC REO Financing Trust, an asset subsidiary (the “REO Subsidiary” and together
with the Sellers, the “Seller Parties”) and the Guarantors are entering into
that certain Master Repurchase Agreement dated as of March 31, 2016 (as amended,
supplemented or otherwise modified from time to time, the “Repurchase
Agreement”), which amends, restates and consolidates the Existing Master
Repurchase Agreements;

 

WHEREAS, PMIT and POP previously entered into a Guaranty in favor of Buyer dated
November 2, 2010 (the “Existing Regular Way Guaranty”).

 

WHEREAS, PMIT previously entered into a Guaranty in favor of Buyer dated June 8,
2011 (the “Existing NPL Guaranty”).

 

WHEREAS, PMIT and POP previously entered into a Guaranty in favor of Buyer dated
March 29, 2012 (the “Existing Internal Rewarehouse Guaranty” and together with
the Existing Regular Way Guaranty and the Existing NPL Guaranty, the “Existing
Guaranties”).

 

 

 - 1 - 

 

WHEREAS, the parties hereto have requested that the Existing Guaranties be
consolidated, amended and restated, in their entirety, on the terms and subject
to the conditions set forth herein;

 

WHEREAS, it is a condition precedent to the obligation of the Buyer to continue
the Transactions under the Repurchase Agreement that Guarantors shall have
executed and delivered this Guaranty to the Buyer;

 

NOW, THEREFORE, in consideration of the foregoing premises, to induce the Buyer
to enter into the Repurchase Agreement and to enter into Transactions
thereunder, Guarantors hereby agree with the Buyer, as follows:

 

1. Defined Terms.

 

(a) Capitalized terms used but not defined herein shall have the meanings
assigned to them in the Repurchase Agreement.

 

(b) For purposes of this Guaranty, “Obligations” shall mean all obligations and
liabilities of the Seller Parties to the Buyer, whether direct or indirect,
absolute or contingent, due or to become due, or now existing or hereafter
incurred, which may arise under, or out of or in connection with the Repurchase
Agreement and any other Program Agreements and any other document made,
delivered or given in connection therewith or herewith, whether on account of
principal, interest, reimbursement obligations, fees, indemnities, costs,
expenses (including, without limitation, all fees and disbursements of counsel
to the Buyer that are required to be paid by a party to the Transaction pursuant
to the terms of the Program Agreements and costs of enforcement of this
Guaranty) or otherwise.

 

2. Guaranty.

 

(a) Guarantors hereby unconditionally and irrevocably guarantee to the Buyer the
prompt and complete payment and performance by the Seller Parties when due
(whether at the stated maturity, by acceleration or otherwise) of the
Obligations.

 

(b) Guarantors further agree to pay any and all expenses (including, without
limitation, all fees and disbursements of counsel) which may be paid or incurred
by the Buyer in enforcing, or obtaining advice of counsel in respect of, any
rights with respect to, or collecting, any or all of the Obligations and/or
enforcing any rights with respect to, or collecting against, Guarantors under
this Guaranty. This Guaranty shall remain in full force and effect until the
later of (i) the termination of the Repurchase Agreement or (ii) the Obligations
are paid in full, notwithstanding that from time to time prior thereto the
Seller Parties may be free from any Obligations.

 

(c) No payment or payments made by a Seller Party or any other Person or
received or collected by the Buyer from a Seller Party or any other Person by
virtue of any action or proceeding or any set-off or appropriation or
application, at any time or from time to time, in reduction of or in payment of
the Obligations shall be deemed to modify, reduce, release or otherwise affect
the liability of Guarantors hereunder which shall, notwithstanding any such
payment or payments, remain liable for the amount of the Obligations until the
Obligations are paid in full.

 

 - 2 - 

 

(d) Each Guarantor agrees that whenever, at any time, or from time to time, a
Guarantor shall make any payment to the Buyer on account of such Guarantor’s
liability hereunder, such Guarantor will notify the Buyer in writing that such
payment is made under this Guaranty for such purpose.

 

3. Right of Set-off. The Buyer is hereby irrevocably authorized at any time and
from time to time without notice to Guarantors, any such notice being hereby
waived by Guarantors, to set off and appropriate and apply any and all monies
and other property of Guarantors, deposits (general or special, time or demand,
provisional or final), in any currency, and any other credits, indebtedness or
claims, in any currency, in each case whether direct or indirect, absolute or
contingent, matured or unmatured, at any time held or owing by the Buyer or any
affiliate thereof to or for the credit or the account of any the Guarantor, or
any part thereof in such amounts as the Buyer may elect, on account of the
Obligations and liabilities of Guarantors hereunder and claims of every nature
and description of the Buyer against either Guarantor, in any currency, whether
arising hereunder, under the Repurchase Agreement or otherwise, as the Buyer may
elect, whether or not the Buyer has made any demand for payment and although
such Obligations and liabilities and claims may be contingent or unmatured. The
Buyer shall notify Guarantors promptly of any such set-off and the application
made by the Buyer, provided that the failure to give such notice shall not
affect the validity of such set-off and application. The rights of the Buyer
under this paragraph are in addition to other rights and remedies (including,
without limitation, other rights of set-off) which the Buyer may have.

 

4. Subrogation. Notwithstanding any payment or payments made by either Guarantor
hereunder or any set-off or application of funds of either Guarantor by the
Buyer, either Guarantor shall not be entitled to be subrogated to any of the
rights of the Buyer against the Seller Parties or any other guarantor or any
collateral security or guarantee or right of offset held by the Buyer for the
payment of the Obligations, nor shall either Guarantor seek or be entitled to
seek any contribution or reimbursement from the Seller Parties or any other
guarantor in respect of payments made by either Guarantor hereunder, until all
amounts owing to the Buyer by the Seller Parties on account of the Obligations
are paid in full and the Repurchase Agreement is terminated. If any amount shall
be paid to either Guarantor on account of such subrogation rights at any time
when all of the Obligations shall not have been paid in full, such amounts shall
be held by such Guarantor for the benefit of Buyer, segregated from other funds
of such Guarantor, and shall, forthwith upon receipt by such Guarantor, be
turned over to the Buyer in the exact form received by such Guarantor (duly
indorsed by such Guarantor to the Buyer, if required), to be applied against the
Obligations, whether matured or unmatured, in such order as the Buyer may
determine.

 

 - 3 - 

 

5. Amendments, etc. with Respect to the Obligations. Each Guarantor shall remain
obligated hereunder notwithstanding that, without any reservation of rights
against either Guarantor, and without notice to or further assent by Guarantors,
any demand for payment of any of the Obligations made by the Buyer may be
rescinded by the Buyer, and any of the Obligations continued, and the
Obligations, or the liability of any other party upon or for any part thereof,
or any collateral security or guarantee therefor or right of offset with respect
thereto, may, from time to time, in whole or in part, be renewed, extended,
amended, modified, accelerated, compromised, waived, surrendered or released by
the Buyer, and the Repurchase Agreement, and the other Program Agreements and
any other document in connection therewith may be amended, modified,
supplemented or terminated, in whole or in part, pursuant to its terms and as
the Buyer may deem advisable from time to time, and any collateral security,
guarantee or right of offset at any time held by the Buyer for the payment of
the Obligations may be sold, exchanged, waived, surrendered or released. The
Buyer shall have no obligation to protect, secure, perfect or insure any Lien at
any time held by it as security for the Obligations or for this Guaranty or any
property subject thereto. When making any demand hereunder against any
Guarantor, the Buyer may, but shall be under no obligation to, make a similar
demand on the Seller Parties or any other guarantor, and any failure by the
Buyer to make any such demand or to collect any payments from the Seller Parties
or any such guarantor or any release of the Seller Parties or such other
guarantor shall not relieve any Guarantor of its obligations or liabilities
hereunder, and shall not impair or affect the rights and remedies, express or
implied, or as a matter of law, of the Buyer against any Guarantor. For the
purposes hereof “demand” shall include the commencement and continuance of any
legal proceedings.

 

6. Guaranty Absolute and Unconditional.

 

(a) Each Guarantor waives any and all notice of the creation, renewal, extension
or accrual of any of the Obligations and notice of or proof of reliance by the
Buyer upon this Guaranty or acceptance of this Guaranty; the Obligations, and
any of them, shall conclusively be deemed to have been created, contracted or
incurred, or renewed, extended, amended or waived in reliance upon this
Guaranty; and all dealings between the Seller Parties or Guarantors, on the one
hand, and the Buyer, on the other, shall likewise be conclusively presumed to
have been had or consummated in reliance upon this Guaranty. Each Guarantor
waives diligence, presentment, protest, demand for payment and notice of default
or nonpayment to or upon the Seller Parties or Guarantors with respect to the
Obligations. This Guaranty shall be construed as a continuing, absolute and
unconditional guarantee of payment without regard to (i) the validity or
enforceability of the Repurchase Agreement, the other Program Agreements, any of
the Obligations or any collateral security therefor or guarantee or right of
offset with respect thereto at any time or from time to time held by the Buyer,
(ii) any defense, set-off or counterclaim (other than a defense of payment or
performance) which may at any time be available to or be asserted by the Seller
Parties against the Buyer, or (iii) any other circumstance whatsoever (with or
without notice to or knowledge of the Seller Parties or Guarantors) which
constitutes, or might be construed to constitute, an equitable or legal
discharge of the Seller Parties for the Obligations, or of any Guarantor under
this Guaranty, in bankruptcy or in any other instance. When pursuing its rights
and remedies hereunder against either Guarantor, the Buyer may, but shall be
under no obligation, to pursue such rights and remedies that they may have
against the Seller Parties or any other Person or against any collateral
security or guarantee for the Obligations or any right of offset with respect
thereto, and any failure by the Buyer to pursue such other rights or remedies or
to collect any payments from the Seller Parties or any such other Person or to
realize upon any such collateral security or guarantee or to exercise any such
right of offset, or any release of the Seller Parties or any such other Person
or any such collateral security, guarantee or right of offset, shall not relieve
any Guarantor of any liability hereunder, and shall not impair or affect the
rights and remedies, whether express, implied or available as a matter of law,
of the Buyer against either Guarantor. This Guaranty shall remain in full force
and effect and be binding in accordance with and to the extent of its terms upon
Guarantors and their successors and assigns thereof, and shall inure to the
benefit of the Buyer, and successors, indorsees, transferees and assigns, until
all the Obligations and the obligations of Guarantors under this Guaranty shall
have been satisfied by payment in full, notwithstanding that from time to time
during the term of the Repurchase Agreement the Seller Parties may be free from
any Obligations.

 

 - 4 - 

 

(b) Without limiting the generality of the foregoing, each Guarantor hereby
agrees, acknowledges, and represents and warrants to the Buyer as follows:

 

(i) Such Guarantor hereby waives any defense arising by reason of, and any and
all right to assert against the Buyer any claim or defense based upon, an
election of remedies by the Buyer which in any manner impairs, affects, reduces,
releases, destroys and/or extinguishes such Guarantor’s subrogation rights,
rights to proceed against the Seller Parties or any other guarantor for
reimbursement or contribution, and/or any other rights of Guarantors to proceed
against the Seller Parties, against any other guarantor, or against any other
person or security.

 

(ii) Such Guarantor is presently informed of the financial condition of the
Seller Parties and of all other circumstances which diligent inquiry would
reveal and which bear upon the risk of nonpayment of the Obligations. Such
Guarantor hereby covenants that it will make its own investigation and will
continue to keep itself informed of each Seller Party’s financial condition, the
status of other guarantors, if any, of all other circumstances which bear upon
the risk of nonpayment and that it will continue to rely upon sources other than
the Buyer for such information and will not rely upon the Buyer for any such
information. Absent a written request for such information by such Guarantor to
the Buyer, such Guarantor hereby waives its right, if any, to require the Buyer
to disclose to such Guarantor any information which the Buyer may now or
hereafter acquire concerning such condition or circumstances including, but not
limited to, the release of or revocation by any other guarantor.

 

(iii) Such Guarantor has independently reviewed the Repurchase Agreement and
related agreements and has made an independent determination as to the validity
and enforceability thereof, and in executing and delivering this Guaranty to the
Buyer, such Guarantor is not in any manner relying upon the validity, and/or
enforceability, and/or attachment, and/or perfection of any Liens or security
interests of any kind or nature granted by the Seller Parties or any other
guarantor to the Buyer, now or at any time and from time to time in the future.

 

7. Reinstatement. This Guaranty shall continue to be effective, or be
reinstated, as the case may be, if at any time payment, or any part thereof, of
any of the Obligations is rescinded or must otherwise be restored or returned by
the Buyer upon the insolvency, bankruptcy, dissolution, liquidation or
reorganization of the Seller Parties or upon or as a result of the appointment
of a receiver, intervenor or conservator of, or trustee or similar officer for,
the Seller Parties or any substantial part of their property, or otherwise, all
as though such payments had not been made.

 

 - 5 - 

 

8. Payments. Each Guarantor hereby agrees that the Obligations will be paid to
the Buyer without set-off or counterclaim in U.S. Dollars.

 

9. Event of Default. If an Event of Default under the Repurchase Agreement shall
have occurred and be continuing, each Guarantor agrees that, as between such
Guarantor and Buyer, the Obligations may be declared to be due in accordance
with the terms of the Repurchase Agreement for purposes of this Guaranty
notwithstanding any stay, injunction or other prohibition which may prevent,
delay or vitiate any such declaration as against a Seller Party and that, in the
event of any such declaration (or attempted declaration), such Obligations shall
forthwith become due by each Guarantor for purposes of this Guaranty.

 

10. Severability. Any provision of this Guaranty which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

11. Headings. The paragraph headings used in this Guaranty are for convenience
of reference only and are not to affect the construction hereof or be taken into
consideration in the interpretation hereof.

 

12. No Waiver; Cumulative Remedies. The Buyer shall not by any act (except by a
written instrument pursuant to paragraph 13 hereof), delay, indulgence, omission
or otherwise be deemed to have waived any right or remedy hereunder or to have
acquiesced in any Default or Event of Default or in any breach of any of the
terms and conditions hereof. No failure to exercise, nor any delay in
exercising, on the part of the Buyer, any right, power or privilege hereunder
shall operate as a waiver thereof. No single or partial exercise of any right,
power or privilege hereunder shall preclude any other or further exercise
thereof or the exercise of any other right, power or privilege. A waiver by the
Buyer of any right or remedy hereunder on any one occasion shall not be
construed as a bar to any right or remedy which the Buyer would otherwise have
on any future occasion. The rights and remedies herein provided are cumulative,
may be exercised singly or concurrently and are not exclusive of any rights or
remedies provided by law.

 

13. Waivers and Amendments; Successors and Assigns; Governing Law. None of the
terms or provisions of this Guaranty may be waived, amended, supplemented or
otherwise modified except by a written instrument executed by Guarantors and the
Buyer, provided that any provision of this Guaranty may be waived by the Buyer
in a letter or agreement executed by the Buyer or by facsimile or electronic
transmission from the Buyer to Guarantors. This Guaranty shall be binding upon
the personal representatives, successors and assigns of Guarantors and shall
inure to the benefit of the Buyer and its respective successors and assigns.

 

 - 6 - 

 

14. Notices. Notices delivered in connection with this Guaranty shall be given
in accordance with Section 20 of the Repurchase Agreement.

 

15. Jurisdiction.

 

(a) THIS GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

(b) EACH GUARANTOR HEREBY WAIVES TRIAL BY JURY. EACH GUARANTOR HEREBY
IRREVOCABLY CONSENTS TO THE EXCLUSIVE JURISDICTION OF ANY COURT OF THE STATE OF
NEW YORK, OR IN THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF
NEW YORK, ARISING OUT OF OR RELATING TO THE PROGRAM AGREEMENTS IN ANY ACTION OR
PROCEEDING. EACH GUARANTOR HEREBY SUBMITS TO, AND WAIVES ANY OBJECTION IT MAY
HAVE TO, EXCLUSIVE PERSONAL JURISDICTION AND VENUE IN THE COURTS OF THE STATE OF
NEW YORK AND THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF
NEW YORK, WITH RESPECT TO ANY DISPUTES ARISING OUT OF OR RELATING TO THE PROGRAM
AGREEMENTS.

 

16. Integration. This Guaranty represents the agreement of Guarantors with
respect to the subject matter hereof and there are no promises or
representations by the Buyer relative to the subject matter hereof not reflected
herein.

 

17. Acknowledgments. Each Guarantor hereby acknowledges that:

 

(a) such Guarantor has been advised by counsel in the negotiation, execution and
delivery of this Guaranty and the other Program Agreements;

 

(b) the Buyer does not have any fiduciary relationship to such Guarantor, such
Guarantor does not have any fiduciary relationship to Buyer and the relationship
between the Buyer and such Guarantor is solely that of surety and creditor; and

 

(c) no joint venture exists between the Buyer and such Guarantor or among the
Buyer, the Seller Parties and such Guarantor.

 

18. Intent. This Guaranty is intended to constitute a security agreement or
other arrangement or other credit enhancement related to the Repurchase
Agreement and Transactions thereunder as defined under Sections 101(47)(A)(v)
and 741(7)(A)(xi) of the Bankruptcy Code.

 

19. Amendment and Restatement. The terms and provisions of the Existing Guaranty
shall be amended and restated in their entirety by the terms and provisions of
this Guaranty.

 

 - 7 - 

 

20. Joint and Several Liability. Each Guarantor hereby acknowledges and agrees
that such Guarantor shall be jointly and severally liable for all
representations, warranties, covenants, obligations and indemnities of the
Guarantors hereunder.

 

 

 

[SIGNATURES COMMENCE ON THE FOLLOWING PAGE]

 

 

 

 

 



 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 - 8 - 

 

IN WITNESS WHEREOF, the undersigned has caused this Guaranty to be duly executed
and delivered as of the date first above written.

 



   

PENNYMAC MORTGAGE INVESTMENT TRUST, as a Guarantor

 

 

By: /s/ Pamela Marsh

Name: Pamela Marsh

Title: Managing Director, Treasurer

 

 

PENNYMAC OPERATING PARTNERSHIP, L.P., as a Guarantor

 

By: PennyMac GP OP, Inc., its General Partner

 

 

By: /s/ Pamela Marsh

Name: Pamela Marsh

Title: Managing Director, Treasurer

 

 

 



 

 

 

 



Signature Page to the Amended and Restated Guaranty

 

   





 

 

 

